KASSERMAN, J., dissenting: Under the rationale of In re Marriage of Carlson (1981), 101 Ill. App. 3d 924, 428 N.E.2d 1005, and In re Marriage of Miller (1981), 98 Ill. App. 3d 1084, 424 N.E.2d 1342, it is my conclusion that the marriage settlement agreement approved by the trial court is unconscionable when viewed from the standpoint of the economic circumstances of the parties resulting from the agreement; therefore, I respectfully dissent. Under the contract the defendant received approximately $100,000 more property than did plaintiff; and, although an equal division of marital property is not required, there should be a just division. Therefore, I would reverse the judgment of the circuit court of Randolph County and remand the cause for a hearing on division of property.